
	

115 SRES 335 IS: Designating the week of November 19 through November 25, 2017, during which the holiday of Thanksgiving is observed, as “National Family Week”. 
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 335
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Manchin (for himself and Mr. Grassley) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week of November 19 through November 25, 2017, during which the holiday of
			 Thanksgiving is observed, as National Family Week. 
	
	
 Whereas the family is the basic strength of any free and orderly society; Whereas it is appropriate to honor the family unit as essential to the continued well-being of the United States; and
 Whereas it is fitting that official recognition be given to the importance of family loyalties and ties: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of November 19 through November 25, 2017, during which the holiday of Thanksgiving is observed, as National Family Week;
 (2)encourages States and local governments to designate the week of November 19 through November 25, 2017, as National Family Week; and
 (3)encourages the people of the United States to observe National Family Week with appropriate ceremonies and activities.  